3/20/2015                                                                       TDCJ Offender Details
                                                                                                                   y^/syzi - &s
                                                                                                        TDO Home             New Offender Search
        Texas Department of Criminal Justice




   Offender Information Details
     Return to Search list




   SID Number:                                                             02945552

   TDCJ Number:                                                            01291836

   Name:                                                                   HUDSON,MICHAEL DEAN

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1962-12-20

   Maximum Sentence Date:                                                  2049-06-20

   Current Facility:                                                       MICHAEL

   Projected Release Date:                                                 2049-06-20

   Parole Eligibility Date:                                                2009-07-14

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:

       °f^"se
         Date
                               Offense                 Se^™
                                                        Date
                                                                               Countyy Case No. Sentence
                                                                                                      DD)
                                                                                                         (YY-MM-
                                                                                 SAN
       1990-07-17          FELONY THEFT                 1990-11-26                            7843 CT 1            8-00-00
                                                                               PATRICIO

                          UNAUTH USE OF                                          SAN

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=02945552                                                                1/2
3/20/2015                                                                     TDCJ Offender Details

   I    1990-07-17                VEH                  1990-11-26           PATRICIO        7843 CT 2    8-00-00


                                                                                           90-CR-1648-
        1990-07-26            ROBBERY                  1990-12-06            NUECES            A         10-00-00



        2003-05-01           UU VEHICLE                2003-08-15            HARRIS           947498     1-00-00

        2003-05-01         POSS COC<1G                 2003-08-15'           HARRIS           947497     1-00-00

                             ROBBERY-
        2004-05-13                                     2005-03-16            HARRIS          1002698     45-00-00
                             THREATS




       Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin®.tdcj. texas. gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj state.tx.us/OffenderSearch/offenderDetail.action?sid=02945552                                  2/2